Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 is indefinite because there is insufficient antecedent basis for "said first field-of-view portion light" in line 11, or for "said second field-of-view portion light" in line 15.  Lines 7 and 9 introduce a first field of view portion and a second field-of-view portion respectively, but they do not mention light.  Claims 12-20 are indefinite by dependence from claim 11.
Claim 20 is further indefinite because there is insufficient antecedent basis for "said source of light".  No source of light is mentioned in parent claim 11.

Allowable Subject Matter
	Claims 1-10 are allowed.  The prior art of record does not appear to disclose or suggest a waveguide display having among other recited elements first and second gratings which are configured to perform all the specific functions required by claim 1.

Conclusion
	The references cited on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to 
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
January 22, 2021